DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been considered. Claims 1,  5, 14, and 16 have been amended. 

Response to Amendment
	The amendments filed on 02/08/2022 has been entered into the record.

Response to Arguments
	The arguments filed on 02/08/2022 have been fully considered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benoit Malouin on 03/21/2022 and a supplemental correspondence on 03/22/2022. 
Claims 1 and 14 have been amended. 
The claims submitted on 02/08/2022 have been amended as follows:

1. (Currently amended) A method of manufacturing a part with a machine having a component rotatable around a first rotation axis, the component pivotable about a second rotation axis by moving the component along an arc-shaped cradle, the method comprising :
measuring a first set of 3-dimensional positions[[position]] of a reference feature for at least three angular positions of the reference feature around the first rotation axis and a first reference angular position around the second rotation axis, the reference feature fixed relative to the component;
determining a first coordinate system of the component at the first reference angular position by determining a position and orientation of the first rotation axis in the first reference angular position and calibrating a reference coordinate system of the machine based on the first coordinate system for operating the machine with the component at the first reference angular position;
machining a first feature in the part when the part is at the first reference angular position by using the first coordinate system;
pivoting the component about the second rotation axis by moving the component along the arc-shaped cradle from the first reference angular position to a second reference angular position, a pivot point defined at an intersection between the first rotation axis and the second rotation axis, the pivot point being axially offset from the component relative to the first rotation axis;
measuring a second set of 3-dimensional positions[[position]] of the reference feature for at least three angular positions of the reference feature around the first rotation axis and the second reference angular position around the second rotation axis;
determining a second coordinate system of the component at the second reference angular position by determining a position and orientation of the first rotation axis in the second reference angular position and calibrating the reference coordinate system of the machine based on the second coordinate system for operating the machine with the component at the second reference angular position, the calibrating of the reference coordinate system of the machine based on the second coordinate system includes computing a difference between the first coordinate system and the second coordinate system; and
machining a second feature in the part when the part is at the second reference angular position by using the computed difference, the machining of the second feature including transforming instruction coordinates of a tool of the machine using the computed difference.

14. (Currently amended) A computer implemented method of operating a CNC machine having a component rotatable around [[both ]]a first rotation axis, the component pivotable about a second rotation axis by moving the component along an arc-shaped cradle, the method comprising :
measuring a first set of[[the]] 3-dimensional positions[[position]] of a reference feature for at least three different angular positions of the reference feature around the first rotation axis and a first reference angular position around the second rotation axis, the reference feature being fixed relative to the component;
pivoting the component about the second rotation axis by moving the component along the arc-shaped cradle from the first reference angular position to a second reference angular position, a pivot point defined at an intersection between the first rotation axis and the second rotation axis, the pivot point being axially offset from the component relative to the first rotation axis;
measuring a second set of[[the]] 3-dimensional positions of the reference feature for at least three different angular positions of the reference feature around the first rotation axis and the second reference angular position around the second rotation axis;
based on the measured first and second sets of 3-dimensional 
determining a first coordinate system of the component at the first reference angular position around the second rotation axis;
determining a second coordinate system of the component at the second reference angular position around the second rotation axis;
computing a difference between the first coordinate system and the second coordinate system;
operating the CNC machine at the first reference angular position based on the first coordinate system;
and operating the CNC machine at the second reference angular position based on the second coordinate system by transforming instruction coordinates of a tool of the machine using the computed difference.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Gray teaches a method for measuring a rotary axis of a machine tool system but does not teach determining a first coordinate system of the component at the first reference angular position by determining a position and orientation of the first rotation axis in the first reference angular position and calibrating a reference coordinate system of the machine based on the first coordinate system for operating the machine with the component at the first reference angular position; machining a first feature in the part when the part is at the first reference angular position by using the first coordinate system, determining a position and orientation of the first rotation axis in the second reference angular position, the calibrating of the reference coordinate system of the machine based on the second coordinate system includes computing a difference between the first coordinate system and the second coordinate system; and machining a second feature in the part when the part is at the second reference angular position by using the computed difference, the machining of the second feature including transforming instruction coordinates of a tool of the machine using the computed difference, computing a difference between the first coordinate system and the second coordinate system, and operating the CNC machine at the second reference angular position based on the second coordinate system by transforming instruction coordinates of a tool of the machine using the computed difference.
Gu teaches a system for compensating a multi-axis manufacturing system by shifting a machine coordinate system. 
Ozeki teaches rotating a workpiece in the manner of a cradle. 
Yang teaches a means for determining displacement using projection matrices.
Matsushita teaches a touch probe. 
Cooper teaches a means for computer control system based on automatic geometric calibration. 
The cited prior does not anticipate, suggest, nor render obvious the independent claims 1 and 14 when considered individually or in combination before the effective filing date of the instant application. An updated search was conducted and new art anticipates, suggest or makes obvious the claimed invention. Therefore, claims 1 and 14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116